Case 4:16-cv-03991-JSW Document 201-5 Filed 03/23/21 Page 1 of 11




            EXHIBIT C
    Case 4:16-cv-03991-JSW Document 201-5 Filed 03/23/21 Page 2 of 11




                    NOTICE OF PROPOSED CLASS ACTION SETTLEMENT

    The United States District Court, Northern District of California has authorized this
                      Notice. It is not a solicitation from a lawyer.

Did you (in this notice, the terms “you”, “your”, “yourself” mean you and the person, if
any, to whom you are the legal successor) reside at one of the Aegis Living branded
assisted living facilities owned and/or operated by Aegis Senior Communities, LLC, dba
Aegis Living (“Aegis”)

         (1) in California at any time between April 12, 2012 through and including
         October 30, 2020, or

         (2) in Washington at any time between March 8, 2014 through and including
         October 30, 2020?

If so, please read this notice very carefully and in its entirety. Your rights are probably
affected by a class settlement of a lawsuit because you may be a member of the
settlement class. If you are a member of the settlement class, you must decide whether
to:

    1) include yourself in the settlement class and seek money from the class
       settlement but give up your right to sue in a different case about the same
       subject matter. If you choose this option, you do not need to do anything, as
       you will automatically be included in the settlement class;

    2) include yourself in the settlement class and seek money from the class
       settlement, give up your right to sue in a different case about the same subject
       matter, but object to the terms of the settlement. If you choose this option, you
       do not need to do anything in order to be included in the settlement class, as
       you will automatically be included in the settlement class. However, if you want
       to object to the terms of the settlement, you or your own counsel will need to
       prepare and submit a written objection; or

    3) exclude yourself from the settlement class and give up your right to seek money
       from the class settlement but keep your right to sue in a different case about the
       same subject matter. If you choose this option, you will need to prepare and
       submit a written request to be excluded from the settlement class.

NOTICE OF PENDENCY OF A PROPOSED CLASS ACTION LAWSUIT: Please be advised
that your rights may be affected by a lawsuit entitled June Newirth, by and through her
Guardian ad Litem, Frederick J. Newirth; Barbara Feinberg; and Elizabeth Barber,
Andrew Bardin, and Thomas Bardin as successors‐in‐interest to the Estate of Margaret
Pierce; on their own behalves and on behalf of others similarly situated vs. Aegis Senior


4835‐2693‐9873.1
    Case 4:16-cv-03991-JSW Document 201-5 Filed 03/23/21 Page 3 of 11




Communities, LLC, dba Aegis Living; and Does 1 – 100 (case number 4:16‐cv‐03991‐JSW),
pending in the United States District Court, Northern District of California – Oakland and
a lawsuit entitled Carol M. Morrison, et al. v. Aegis Senior Communities, LLC, dba Aegis
Living (case no. 18‐2‐06326‐4‐SEA), pending in Washington state court (collectively
“lawsuit”), if you resided at one of the Aegis Living branded assisted living facilities (1) in
California at any time between April 12, 2012 through and including October 30, 2020,
or (2) in Washington at any time between March 8, 2014 through and including October
30, 2020.

NOTICE OF SETTLEMENT: Please be advised that named plaintiffs June Newirth, by and
through her Guardian ad Litem, Frederick J. Newirth; Elizabeth Barber, Andrew Bardin,
and Thomas Bardin as successors‐in‐interest to the Estate of Margaret Pierce; and Carol
M. Morrison by Stacy A. Van Vleck as Attorney‐in‐Fact (“Plaintiffs” or “Class
Representatives”), on behalf of themselves and all of the other Settlement Class
Members (as defined below), have reached a proposed settlement with Aegis on the
terms and conditions set forth in the Stipulation of Settlement entered into by and
between Plaintiffs and Aegis. The Court in charge of this lawsuit still has to decide
whether to approve the settlement. A settlement fund will be available for distribution
to the Settlement Class, and an Injunction will become effective, only if the settlement is
approved by the Court and the approval is upheld following any appeals.

The following provides a detailed description about the proposed class settlement and
the rights you have if you are a Settlement Class Member, the benefits available under
the settlement and how you can get the benefits, including the relevant deadlines and
requirements.

                                   BASIC INFORMATION
 WHAT IS THIS LAWSUIT ABOUT?
 Plaintiffs bring this proposed class action on behalf of residents of Aegis Living branded assisted
 living communities owned or operated by Aegis in California and Washington, alleging that
 Aegis made misleading statements and/or omissions about how resident evaluations would be
 used to determine, set and monitor staffing levels at Aegis's assisted living facilities in California
 and Washington, which Plaintiffs allege resulted in monetary damages to residents.

 Aegis denies all allegations and claims in the lawsuit and denies that it committed any
 wrongdoing. This settlement is not an admission of any wrongdoing by Aegis.

 The Parties have agreed to settle the lawsuit on the terms and conditions explained in this
 notice.
 WHY IS THIS A CLASS ACTION?
 In a class action, one or more people called class representatives (in this case, the Named
 Plaintiffs listed above) sue on behalf of people who they believe have similar claims. If the


4835‐2693‐9873.1
    Case 4:16-cv-03991-JSW Document 201-5 Filed 03/23/21 Page 4 of 11




 court decides that the case should proceed as a class action, all of these people are called a
 Class or Class Members and one court resolves the issues for all Class Members, except for
 those who choose to exclude themselves from the Class.

 The Plaintiffs and Aegis disputed whether this case should proceed as a class action. The court
 has not decided whether this case should proceed as a class action.

 Judge Jeffrey S. White of the United States District Court, Northern District of California –
 Oakland, is in charge of this proposed class action.
 WHY IS THERE A SETTLEMENT?
 The Court also has not decided the merits of this case in favor of Plaintiffs or Aegis. Instead,
 both sides agreed to a settlement. That way, they avoid the cost, uncertainty, and distraction
 of further litigation and a potential trial. The Class Representatives and their attorneys think
 the settlement is in the best interest of the Settlement Class Members taking into account the
 benefits of the proposed settlement, the risks of continued litigation, and the delay in obtaining
 relief for the Class if the lawsuit continues.

 WHO IS IN THE SETTLEMENT CLASS?
 You are a Settlement Class Member if you resided at one of the Aegis Living branded assisted
 living facilities (1) in California at any time between April 12, 2012 through and including
 October 30, 2020, or (2) in Washington at any time between March 8, 2014 through and
 including October 30, 2020 (collectively, the “Settlement Class Period”), including without
 limitation the following communities: Aegis Gardens (Fremont), Aegis of Aptos, Aegis of
 Carmichael, Aegis of Corte Madera, Aegis of Dana Point, Aegis of Fremont, Aegis of Granada
 Hills, Aegis of Laguna Niguel, Aegis of Moraga, Aegis of Napa, Aegis of Pleasant Hill, Aegis of San
 Francisco, Aegis of San Rafael*, Aegis of Shadowridge (Oceanside), Aegis of Ventura, Aegis
 Gardens (Newcastle), Aegis Lodge (Kirkland), Aegis of Bellevue, Callahan House (Shoreline),
 Aegis of Issaquah, Aegis of Kent, Aegis of Kirkland, Aegis of Lynnwood, Aegis of Madison
 (Seattle), Aegis of Marymoor (Redmond), Aegis of Mercer Island, Queen Anne on Galer, Queen
 Anne Rodgers Park, Aegis of Ravenna (Seattle), Aegis of Redmond, Aegis of Shoreline, Aegis of
 West Seattle, Aegis of Bothell, Aegis of Edmonds, and Aegis at Northgate**.

 *With respect to Aegis of San Rafael, the Settlement Class includes only persons who resided at
 the Aegis of San Rafael facility between April 12, 2012 through and including March 31, 2016.

 **With respect to Aegis of Bothell, Aegis of Edmonds, and Aegis at Northgate, the Settlement
 Class includes only persons who resided at those facilities between March 8, 2014 through and
 including September 30, 2015.

 To be eligible for benefits under the settlement, you must be a Settlement Class Member or a
 legal successor to a deceased Settlement Class Member.



4835‐2693‐9873.1
    Case 4:16-cv-03991-JSW Document 201-5 Filed 03/23/21 Page 5 of 11




THE SETTLEMENT BENEFITS

 CASH PAYMENTS AND INJUNCTIVE RELIEF

 Under the terms of the settlement, Aegis has agreed to provide a total settlement fund of
 $16.25 million (the “Fund”) in full settlement of the claims of the Settlement Class. The Fund
 will be used to pay for class notice and payment distribution administration expenses (not to
 exceed $105,000), as well as Class Counsel’s attorneys’ fees not to exceed $6.35 million, Class
 Counsel’s litigation expenses not to exceed $1,300,000, and service awards not to exceed
 $15,000 to each Class Representative.

 The remaining amount (the “Net Settlement Fund”) will be used to make cash payments to
 Settlement Class Members (or if a Settlement Class Member is deceased, to their legal
 successor). Settlement Class Members who paid a net $0 to $499 in Community Fees shall be
 entitled to a Settlement Award of $50.

 Depending on the amounts the Court awards for the Class Counsel’s attorneys’ fees and costs,
 the estimated cash payment for each Settlement Class Member who paid a net $500 or more is
 estimated to be approximately 14‐15% (“Settlement Payment Percentage” or “SPP”) of the
 amount of the Community Fee paid during the Settlement Class Period. By way of illustration
 only, if a Settlement Class Member paid a net Community Fee of $10,000, their estimated
 settlement payment is approximately $1,400 to $1,500.

 Settlement Class Members who paid Community Fees before November 2010 (and thus specific
 payment amounts are unavailable) shall each be entitled to a Settlement Award that will be
 calculated by applying the corresponding Settlement Payment Percentage to the average
 amount of the net Community Fee paid by Settlement Class Members in 2011, adjusted for the
 percentage of Settlement Class Members who paid Community Fees.

 The settlement distribution process will be administered by an independent settlement
 administrator (the “Settlement Administrator”) approved by the Court. The settlement
 amount and Net Settlement Fund are contingent on final approval by the Court.

 In addition, as part of the settlement Aegis has agreed to an Injunction, which is subject to
 Court approval, in which, among other things, Aegis is to ensure that its caregiver staffing levels
 are sufficient to provide residents with the care services set forth in their service plans. While
 Aegis believes it has always done and will continue to do this, irrespective of an Injunction, the
 Injunction provides a verification mechanism. The Injunction will remain in place for three
 years. The full terms of the Injunction are available on the Settlement Website at [web
 address], or at the public court records on file in this lawsuit.
 AMOUNT OF CASH PAYMENT

 The actual cash payment amounts to Settlement Class Members will be determined by the
 Settlement Administrator based on the formula described in the Stipulation of Settlement and



4835‐2693‐9873.1
    Case 4:16-cv-03991-JSW Document 201-5 Filed 03/23/21 Page 6 of 11




 may be increased if funds are available. Subject to Court approval, the Administrator will
 reserve $25,000 from the Fund to pay claims that are submitted late. Any amounts left in the
 Fund and not paid from the reserve or from uncashed checks, if any, will be paid to Groceries
 for Seniors or other non‐profit organization(s) approved by the Court.
 HOW CAN I GET A CASH PAYMENT?
 If you are a Settlement Class Member and the address above is correct, you do not need to
 take any action. Your cash payment will be mailed to you if the settlement is approved by the
 Court and becomes effective. If your address has changed, you must provide your new address
 to the Settlement Administrator. If a Settlement Class Member is deceased, his or her legal
 successor must submit a payment request and supporting documentation to the Settlement
 Administrator. To contact the Settlement Administrator, visit [insert website] or call [insert].
 WHEN WILL I RECEIVED MY SETTLEMENT AWARD?
 The Court will hold a final approval hearing on [date] at [time] before the Honorable Jeffrey S.
 White, Courtroom 5, United States District Court, Northern District of California – Oakland,
 1301 Clay Street, Oakland, California 94612, to decide whether to approve the settlement. The
 date, time, or place of the final approval hearing may be changed by the Court without notice
 to the Settlement Class, and you should check the Settlement Website at [insert web
 address] or the public court records on file in this lawsuit for any updates. If the Court
 approves the settlement, there may be appeals, which could extend the process by several
 months or more.
 IN RETURN FOR THESE SETTLEMENT BENEFITS, WHAT AM I GIVING UP?
 If the Court approves the proposed settlement and you do not request to be excluded from the
 Settlement Class, you must release (meaning, give up) all legal claims concerning Aegis's alleged
 misrepresentations and/or nondisclosures with respect to whether or how resident
 assessments are used to set, determine, or monitor staffing levels in Aegis's assisted living
 facilities in California or Washington. The release includes any claim for losses, damages,
 Community Fees, care services fees, rent, entrance fees, transfer fees or other fees charged to
 or paid at any time during the Class Period by or on behalf of a Settlement Class Member based
 on the allegations stated in the lawsuit. This includes any other lawsuit or proceeding already
 in progress. The Release does not include claims solely for personal injury, wrongful death,
 bodily harm, or emotional distress resulting from personal injury, wrongful death, or bodily
 harm.

 The judgment and orders entered in this case, whether favorable or unfavorable, will bind all
 Settlement Class Members who do not request to be excluded. The full terms of the Release
 are contained in the Stipulation of Settlement that is available on the Settlement Website at
 [web address], or at the public court records on file in this lawsuit.

                           THE LAWYERS REPRESENTING YOU




4835‐2693‐9873.1
    Case 4:16-cv-03991-JSW Document 201-5 Filed 03/23/21 Page 7 of 11




 DO I HAVE A LAWYER IN THIS CASE?
 All Settlement Class Members are represented by Plaintiffs’ Counsel, who have been
 preliminarily approved by the Court to serve as Class Counsel representing the Settlement Class
 for purposes of the settlement. If you want to be represented by your own lawyer, you may
 hire one at your own expense and enter an appearance through your own counsel.
 HOW WILL THE LAWYERS BE PAID?
 Class Counsel will ask the Court to award their attorneys’ fees not to exceed $6.35 million and
 their litigation expenses not to exceed $1,300,000. The actual award of attorneys’ fees and
 litigation expenses to Class Counsel will be decided by the Court upon consideration of all
 relevant factors, including what is fair, reasonable and consistent with prevailing marketplace
 standards. The amount of attorneys’ fees and costs awarded by the Court to Class Counsel will
 be paid from the Fund.

                     EXCLUDING YOURSELF FROM THE SETTLEMENT

If you don’t want a payment from this settlement, but you want to keep the right to sue
or continue to sue Aegis on your own about the legal issues in this case, then you must
take steps to be excluded from the settlement. This is called excluding your self – or is
sometimes referred to as opting out of the Settlement Class.

 HOW DO I GET OUT OF THE SETTLEMENT?
 If you do not wish to be included in the Settlement Class and receive a cash payment, you must
 send a letter stating that you want to be excluded from the Settlement Class in June Newirth, et
 al. v. Aegis Senior Communities, LLC, dba Aegis Living, case no. 4:16‐cv‐03991‐JSW (United
 States District Court, Northern District of California – Oakland).

 Be sure to include your name, your current address and telephone number, your signature (or
 that of the legal representative, along with the representative’s name, current address, and
 telephone number), and a statement that you wish to be excluded from the Settlement Class.

 You must mail your letter requesting exclusion by first class United States mail postmarked no
 later than [date] to: [insert Administrator address]

 You cannot exclude yourself via telephone, fax, or email.
 WHAT HAPPENS IF I EXCLUDE MYSELF FROM THE SETTLEMENT?
 If you ask to be excluded, you will not get any settlement payment, and you cannot object to
 the settlement. However, you will not be legally bound by anything that happens in this lawsuit
 and you will keep your right to separately pursue claims against Aegis relating to the subject
 matter of this lawsuit.
 IF I DON’T EXCLUDE MYSELF, CAN I SUE DEFENDANTS FOR THE SAME THING LATER?


4835‐2693‐9873.1
    Case 4:16-cv-03991-JSW Document 201-5 Filed 03/23/21 Page 8 of 11




 No. Unless you exclude yourself, you give up the right to sue Aegis for the claims that this
 settlement resolves. You must exclude yourself from this case and the Settlement Class to
 pursue your own lawsuit. Remember, your letter requesting exclusion must be postmarked on
 or before [date].
 IF I EXCLUDE MYSELF, CAN I GET MONEY FROM THIS SETTLEMENT?
 No. If you exclude yourself, you will not receive any money from the settlement. But, you will
 not lose any right you may have to sue (or continue to sue) in a different lawsuit against Aegis
 about the legal issues or claims in this case. If you choose to initiate a new lawsuit, your claim
 will be subject to time limitations.
                             OBJECTING TO THE SETTLEMENT

You can tell the Court that you do not like the settlement or some part of it.

 HOW DO I TELL THE COURT THAT I DO NOT LIKE THE SETTLEMENT?
 If you are a Settlement Class Member (or a legal representative of such person), you can ask
 the Court to deny approval by filing an objection. You can’t ask the Court to order a different
 settlement; the Court can only approve or reject the settlement. If the Court denies approval,
 no settlement payments will be sent out and the lawsuit will continue. If that is what you want
 to happen, you must object.

 Any objection to the proposed settlement must be in writing. If you file a timely written
 objection, you may, but are not required to, appear at the Final Approval Hearing, either in
 person or through your own attorney. If you appear through your own attorney, you are
 responsible for hiring and paying that attorney.

 All written objections and supporting papers must (a) clearly identify the case name and
 number (June Newirth, et al. v. Aegis Senior Communities, LLC, dba Aegis Living, case no. 4:16‐
 cv‐03991‐JSW), (b) be submitted to the Court either by mailing them to the Class Action Clerk,
 United States District Court for the Northern District of California – Oakland, 1301 Clay Street,
 Oakland, California 94612, or by filing them in person at any location of the United States
 District Court for the Northern District of California, and (c) be filed or postmarked on or
 before _________________.



 WHAT IS THE DIFFERENCE BETWEEN OBJECTING AND EXCLUDING?
 Objecting is telling the Court that you do not like something about the settlement. You can
 object only if you stay in the Settlement Class. Excluding yourself is telling the Court that you
 do not want to be part of the Settlement Class or the lawsuit. You cannot request exclusion
 and object to the settlement. If you exclude yourself, you have no basis to object because the
 lawsuit and settlement no longer affect you.



4835‐2693‐9873.1
    Case 4:16-cv-03991-JSW Document 201-5 Filed 03/23/21 Page 9 of 11




 COMMUNICATIONS BY A SETTLEMENT CLASS MEMBER’S LEGAL REPRESENTATIVE OR
                         SUCCESSOR‐IN‐INTEREST

 WHAT SUPPORTING DOCUMENTATION SHALL A SETTLEMENT CLASS MEMBER’S LEGAL REPRESENTATIVE OR
 SUCCESSOR‐IN‐INTEREST PROVIDE?
 Any communication submitted by a legal representative of a Settlement Class Member or a
 successor‐in‐interest of a deceased Settlement Class Member shall include supporting
 documentation.

 The supporting documentation for a legal representative of a Settlement Class Member shall
 include a copy of the proper Power of Attorney or Court approved Guardianship/Conservator
 documents for the Settlement Class Member, as well as government issued identification for
 the legal representative.

 The supporting documentation for a successor‐in‐interest of a deceased Settlement Class
 Member shall include the Death Certificate for the deceased Settlement Class, as well as
 government issued identification for the successor(s)‐in‐interest and a sworn statement that
 the successor(s)‐in‐interest are the sole successors and have the authority to release the
 Released Claims.


                            THE FINAL APPROVAL HEARING

The Court will hold a Final Approval Hearing to decide whether to approve the
settlement. You may attend, and you may ask to speak at the hearing, but you are not
required to do either.

 WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE THE SETTLEMENT?
 The Court will hold a Final Approval Hearing at [time] and [date] before the Honorable Jeffrey
 S. White, Courtroom 5, United States District Court, Northern District of California – Oakland,
 1301 Clay Street, Oakland, California 94612. The hearing date or time may be changed by the
 Court without notice to the Settlement Class, and you should check the Settlement Website
 at [web address] or the public court records on file in this lawsuit at
 https://ecf.cand.uscourts.gov for any updates. At the Final Approval Hearing, the Court will
 consider whether the settlement is fair, reasonable and adequate. The Court will also consider
 how much to award Class Counsel as reasonable attorneys’ fees and litigation expenses. We do
 not know how long this decision will take.
 DO I HAVE TO COME TO THE HEARING?
 No. Class Counsel will answer any questions the Court may have. But you are welcome to
 come to the hearing at your own expense. If you submit an objection, you do not have to
 attend the hearing. As long as you filed and delivered your written objection on time, signed it



4835‐2693‐9873.1
   Case 4:16-cv-03991-JSW Document 201-5 Filed 03/23/21 Page 10 of 11




 and provided all of the required information, the Court will consider it. You may also pay your
 own lawyer to attend the hearing, but it is not necessary.
 MAY I SPEAK AT THE HEARING?
 In its discretion, the Court may or may not allow Settlement Class Members to speak at the
 hearing. You cannot speak at the hearing if you exclude yourself from the Settlement Class.

                                   IF YOU DO NOTHING

 WHAT HAPPENS IF I DO NOTHING AT ALL?
 If you do nothing, you will be part of the Settlement Class. You will receive a cash payment
 from the settlement and you will not be able to start a lawsuit, continue with a lawsuit, or be
 part of any other lawsuit against Aegis about the claims and issues in this case.

                               GETTING MORE INFORMATION

 ARE THERE MORE DETAILS ABOUT THE SETTLEMENT?
 This notice summarizes the proposed settlement. The Stipulation of Settlement contains the
 complete and precise terms and conditions of the parties’ agreement. You can get a copy at
 [Settlement Website], by contacting class counsel at Stebner and Associates at (415) 362‐9800,
 or by accessing the Court docket in this case, for a fee, through the Court’s Public Access to
 Court Electronic Records (PACER) system at https://ecf.cand.uscourts.gov, or by visiting the
 office of the Clerk of the Court for the United States District Court for the Northern District of
 California – Oakland, 1301 Clay Street, Oakland, California 94612, between 9:00 a.m. and 4:00
 p.m., Monday through Friday, excluding Court holidays..

 If you have additional questions, you may call the Settlement Administrator at [insert].

 PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE TO INQUIRE ABOUT
 THIS SETTLEMENT OR THE CLAIM PROCESS.

                   DO NOT CONTACT THE COURT OR COURT CLERK’S OFFICE
                                REGARDING THIS NOTICE.

 By order of the Honorable Jeffrey S. White, United States District Court, Northern District of
 California – Oakland.
 DATED: _________________________                     [/s/ The Honorable Jeffrey S. White]
                                                      Judge of the United States District Court
                                                      Northern District of California – Oakland




4835‐2693‐9873.1
                   Case 4:16-cv-03991-JSW Document 201-5 Filed 03/23/21 Page 11 of 11

                                                  LEGAL NOTICE

                      If you resided at one of the Aegis Living branded assisted living facilities
         (1) in California at any time between April 12, 2012 through and including October 30, 2020, or
          (2) in Washington at any time between March 8, 2014 through and including October 30, 2020,
   you are a potential Settlement Class Member and could be entitled to benefits under a class action settlement.


         WHAT IS THIS LAWSUIT ABOUT?                           class settlement but give up your right to sue in a
A proposed settlement of a class action entitled June          different case about the same subject matter. If you
Newirth, et al. v. Aegis Senior Communities, LLC, dba          choose this option, you do not need to do anything, as
Aegis Living, and Carol M. Morrison et al. v. Aegis            you will automatically be included in the settlement
Senior Communities, LLC, dba Aegis Living, has been            class. Alternatively, you can include yourself in the
reached in the United States District Court, Northern          settlement class and seek money from the class
District of California – Oakland (case number 16-cv-           settlement, give up your right to sue in a different case
03991-JSW).                                                    about the same subject matter, but object to the terms of
                                                               the settlement by submitting a written objection. Your
Plaintiffs allege that Aegis made misleading statements
                                                               third option is to exclude yourself from the settlement
and/or omissions about how resident evaluations would
                                                               class and give up your right to seek money from the
be used to determine, set and monitor staffing levels at
                                                               class settlement but keep your right to sue in a different
Aegis's assisted living facilities in California and
                                                               case about the same subject matter. You will need to
Washington, which Plaintiffs allege resulted in monetary
                                                               prepare and submit a timely written request to be
damages to residents. Aegis denies all allegations and
                                                               excluded from the settlement class. Please visit
claims in the lawsuit and denies that it committed any
                                                               [settlement website] for instructions on how to submit a
wrongdoing. This settlement is not an admission of any
                                                               written objection to the settlement or a request for
wrongdoing by Aegis.
                                                               exclusion. Written objections and exclusion requests
   WHAT DOES THE SETTLEMENT PROVIDE?                           must be submitted no later than [date].
If the Court approves the proposed settlement and you
                                                                                FAIRNESS HEARING
do not request to be excluded from the settlement class,
                                                               The Court will hold a Final Approval Hearing on [date]
the cash payment for each Settlement Class Member
                                                               at [time], to decide whether to approve the settlement
who paid a net Community Fee of $500 or more is
                                                               before the Honorable Jeffrey S. White, Courtroom 5,
estimated to be approximately 14-15% of the amount of
                                                               United States District Court, Northern District of
the net Community Fee paid, depending on the amounts
                                                               California – Oakland, 1301 Clay Street, Oakland,
the Court awards for attorneys’ fees and costs.
                                                               California 94612. The Court will also decide Plaintiffs’
Settlement Class Members who paid a net $0 to $499 in
                                                               request for attorneys’ fees (not to exceed $6.35 million)
Community Fees shall receive $50. Settlement Class
                                                               and litigation costs (not to exceed $1,300,000). The
Members for whom payment information is unavailable
                                                               date, time, or place may be changed by the Court
shall each be entitled to a Settlement Award in an
                                                               without notice to the settlement class, so please check
amount to be calculated as set forth in the Settlement
                                                               for updates on the Settlement Website at [settlement
Stipulation and approved by the Court. To be eligible for
                                                               website]. You do not need to attend the hearing but
benefits under the settlement, you must be a Settlement
                                                               may do so at your own expense.
Class Member or a legal successor of a deceased
Settlement Class Member.                                                  OBTAIN MORE INFORMATION
                                                               More information about the lawsuit and settlement can
WHAT ARE MY RIGHTS AND OPTIONS?                                be found at [settlement website], by calling the number
If you are a Settlement Class Member, you may include
                                                               below, or by reviewing online court records at
yourself in the settlement class and seek money from the
                                                               https://ecf.cand.uscourts.gov.

                                                  [settlement website]
                                                   1-888-XXX-XXXX
4827‐0808‐4702.1
